   Case 2:18-cv-06742-RGK-PJW Document 104 Filed 10/09/19 Page 1 of 1 Page ID #:3443
 Bruce Feder                              LINK TO 31
 Feder Law Office, P.A.
 2930 E. Camelback Road, Suite 160
 Phoenix, Arizona 85016
 602-257-0135
 bf@federlawpa.com

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 In the Matter of the Seizure of:                                       CASE NUMBER
 Any and all funds held in Republic Bank of Arizona
                                                                                              CV18-6742-RGK (PJWx)
 Account(s) xxxx1889, xxxx2592, xxxx1938, xxxx2912 and
 xxxx2500.

                                                                         (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                             A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Feder, Bruce S.                                                                 of    Feder Law Office, P.A.
  Applicant’s Name (Last Name, First Name & Middle Initial                              2930 E. Camelback Road
  602-257-0135                            602-954-8737                                  Suite 160
  Telephone Number                        Fax Number                                    Phoenix, Arizona 85016
  bf@federlawpa.com
                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Scott Spear

  Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☐ Defendant(s) ☒ Other:                      Claimant
and designating as Local Counsel
  Rubiner, John K.                                                                 of    Barton, Klugman & Oetting, LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                350 S. Grand Avenue
  155208                           213-617-6123                   213-625-               Suite 2200
                                                                  1832                   Los Angeles, California 90071
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  JRubiner@bkolaw.com
                              E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: October 9, 2019                                                              R. GARY KLAUSNER
                                                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
